Citation Nr: 1621374	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for pes planus. 

(The issues of entitlement to service connection for antral gastritis and gastroesophageal reflux disorder with hiatal hernia are the subject of a separate decision).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA file. 

In July 2014, the Board remanded the issues for further development.  For the reasons explained below, the appeal is once again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

By way of background, the Board remanded the claims for service connection of sinusitis, low back disorder, and pes planus in July 2014, in part, for a VA examination and opinion to determine whether the Veteran's disorders were caused or aggravated by service.  In April 2015, VA examinations were undertaken but for the reasons explained below, the resulting VA opinions are insufficient opinions upon which to base a decision in this case.  As such, addendum opinions are required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

With respect to the claim for service connection for sinusitis, the examiner offered a negative nexus opinion and explained that the Veteran entered service with pre-existing hay fever and that such had not been aggravated beyond its normal progression in service.  The examiner appeared to base the finding of pre-existing hay fever on the Veteran's statements made at service entrance, in the Report of Medical History.  However, the medical examination at service entrance noted normal sinuses.  As no pre-existing disorder was noted at the service entrance examination, the Veteran is presumed sound upon entry, despite his reported history of hay fever.  In order to rebut the presumption of soundness, there must be clear and unmistakable evidence of a pre-existing disorder that was not aggravated by service.  The examiner did not address any clear and unmistakable evidence of pre-existing sinusitis disorder or clear and unmistakable evidence that any such pre-existing sinusitis disorder was not aggravated by service.  As such, a remand is required. 

Regarding the claim for service connection for a low back disorder, the examiner did not adequately address the Veteran's lay statements regarding in-service incidents that he contends caused injury to his back.  In this regard, the examiner did not address the Veteran's report that his in-service back injury occurred gradually, by running up and down mountains and hills, jumping ditches, while carrying back packs, as well as walking with duffle bags on his back and doing it all with flat feet as well as with one leg shorter than the other.  See Hearing Transcript pp. 12-13.  Moreover, the Veteran's representative has argued that the Veteran's military occupational specialty as an Infantryman was an indication that his daily activity kept him on his feet, and bearing weight ranging from 60 to 125 pounds on a daily basis.  The Veteran's representative argues that such activity alone put an undue stress on the Veteran's feet and back.  See March 2016 Informal Hearing Presentation (IHP).  Additionally, although the examiner noted the Veteran's report of a "long history" of back pain, the examiner did not indicate an understanding that the long history of symptoms dated back to service.  Thus, an addendum opinion that addresses the lay statements regarding these in-service events and duties, as well as continuity of back symptomatology since service, is required.

Regarding the claim for service connection for pes planus, the disorder was not noted on service entrance.  Rather, the July 1961 service entrance examination report reflects a finding of normal feet.  However, the Board acknowledges the Veteran's sworn testimony that he has had flat feet all of his life, as well as the April 2015 VA examiner's determination that there was clear and unmistakable evidence that the Veteran's pes planus pre-existed service.  As discussed above, there must be clear and unmistakable evidence of the pre-existing disorder, and clear and unmistakable evidence that the disorder was not aggravated by service, in order to rebut the presumption of soundness.  In this case, the April 2015 VA examiner did not identify specific "clear and unmistakable evidence" that supported a finding of a pre-existing pes planus disorder.  Similarly, the examiner opined that the pre-existing pes planus was not aggravated by service, but, the examiner did not identify clear and unmistakable evidence that any pre-existing disorder was not aggravated by service.  

Additionally, the April 2015 VA examiner did not address the lay statements of record regarding the claimed pes planus disorder.  In this regard, the Veteran reported that he could barely walk by the end of boot camp and that his feet and ankles were swollen.  See Hearing transcript pp. 7-8.  The Veteran also offered sworn testimony that he would have gone to the doctor more often if he had been allowed to do so.  He reported that he just suffered through his symptoms instead.  Id.  Moreover, the Veteran has reported that he still experiences the same swelling  symptoms that he experienced in service.  As the VA examiner applied an incorrect standard to determine whether the Veteran's pes planus was caused or aggravated by service, and did not that take into consideration the Veteran's lay statements regarding his pes planus symptoms in and since service, an addendum opinion is required. 

Finally, the record reflects that the Veteran currently seeks VA treatment from the Little Rock VA Medical Center (VAMC). The most recent VA treatment records of record are dated in April 2015.  Therefore, on remand, updated VA records from such facility should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include from the Little Rock VAMC, dated from April 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
 
2.  After obtaining any outstanding records, return the case to the VA examiner who issued the April 2015 VA opinion regarding the nature and etiology of the Veteran's claimed sinusitis disorder.  If the April 2015 VA examiner is not available, seek an opinion from another appropriate medical professional.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  If examined, any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to address the following:

a. Determine whether there is clear and unmistakable (obvious, manifest or undebatable) evidence that any existing sinusitis disorder existed prior the Veteran's entrance into service in July 1961.

 b.  If the examiner finds that any existing sinusitis disorder clearly and unmistakably pre-existed service, discuss whether there is clear and unmistakable (obvious, manifest or undebatable) evidence that the pre-existing sinusitis disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.  Please identify any such evidence with specificity.

 c.  If it is determined that the claimed sinusitis disorder did not pre-exist service or that there is no clear and unmistakable (obvious, manifest or undebatable) evidence that the Veteran's sinusitis disorder existed prior to service and was not aggravated by service, the examiner is further requested to provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such disorder was incurred in active duty or is otherwise related to active military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding continuity of symptomatology and that he felt that he was not allowed to seek treatment for all of his disorders in service.  

The examiner should provide an explanation for all conclusions reached. 

3.  After obtaining any outstanding records, return the case to the VA examiner who issued the April 2015 VA opinion regarding the nature and etiology of the Veteran's claimed low back and pes planus disorders.  If the April 2015 VA examiner is not available, seek an opinion from another appropriate medical professional.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  If examined, any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to address the following: 

a.  Low Back:

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's currently diagnosed low back disorder is causally related to any incident of service.  

The examiner should address the Veteran's contentions regarding in-service symptoms, duties as an Infantryman, and that he gradually injured his back during service by running up and down mountains and hills, and jumping ditches, while carrying backpacks, as well walking with duffle bags on his back, and doing so with flat feet and one leg shorter than the other.  The examiner must also consider the Veteran's statements regarding continuity of symptomatology since service.  

The examiner should provide an explanation for all conclusions reached.

b.  Pes Planus

i. Determine whether there is clear and unmistakable (obvious, manifest or undebatable) evidence that any existing pes planus disorder existed prior the Veteran's entrance into service in July 1961.

ii.  If the examiner finds that any existing pes planus disorder clearly and unmistakably pre-existed service, discuss whether there is clear and unmistakable (obvious, manifest or undebatable) evidence that the pre-existing pes planus disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.  Please identify any such evidence with specificity.

iii.  If it is determined that the claimed pes planus disorder did not pre-exist service or that there is no clear and unmistakable (obvious, manifest or undebatable) evidence that the Veteran's pes planus disorder existed prior to service and was not aggravated by service, the examiner is further requested to provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such disorder was incurred in active duty or is otherwise related to active military service.

The examiner must also consider the full record, to include the Veteran's lay statements regarding in-service symptoms and continuity of symptomatology since service.  

The examiner should provide an explanation for all conclusions reached.

4.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for any scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address of record.

5.  Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


